DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 01/21/21, has been entered. 

3. Claims 45-46 and 51-59 are pending. Claims 1-44 and 47-50 are cancelled. Claims 55-59 are newly added. Claims 45, 46, 51, 52, and 54 are amended. Claims 53-54 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/01/20. Claims 45-46, 51-52, and 55-59 are under examination.

Clarity of Record
4.  The Office apologizes for Applicant’s confusion regarding pending and/or examined claims (see Remarks, page 6).  As indicated in the Non-Final Office action, filed 10/29/20, on page 3, lines 6-8, the singe claim in Group II (i.e. claim 47 from claims filed 08/07/19, upon which the Restriction Requirement was based) was amended by Applicant (i.e. see claims filed with Response to the Restriction on 07/01/20) to depend from the method of Group I in the Restriction Requirement. Accordingly, claim 47 was indeed added to the elected group for examination since Applicant amended it to be so. 
Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 10/29/20:
The objections of claims 42 and 44, found on page 5, at paragraph 6, are moot in light of Applicant’s cancellation thereof.

The rejection of claims 42-47 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more, found on page 5, at paragraph 8, is moot in light of Applicant’s cancellation thereof or is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 42-47 and 51-52 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, found on page 7, at paragraph 10, is moot in light of Applicant’s cancellation thereof or is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 42-47 and 51-52 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot in light of Applicant’s cancellation thereof or is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 42-44 and 46-47 under 35 U.S.C. 102(a)(1) as being anticipated by O’Mullan et al. 2007 (US 2007/0264671) is moot in light of Applicant’s cancellation thereof or is withdrawn in light of Applicant’s amendments thereto; however, see maintained rejection for other claims.

New Claim Objections
6. Claim 45 is objected to because of the following informalities:  improper use of an acronym/abbreviation.  Acronyms and abbreviations must be spelled out and/or defined upon first use; therefore, “...Dipeptidyl Peptidase 3 (DDP3)...” amended into line 10, should be found in line 5 since this would be the first recitation of the abbreviation.  Appropriate correction is required.

7.  Claim 52 is objected to because of the following informalities:  improper formatting.  MPEP 608.01(m) states that “Each claim begins with a capital letter and ends with a immobilized on a surface” just before the semicolon); therefore the period should be removed and only the period at the completion of the claim should remain. Appropriate correction is required.

Maintained Rejection: Claim Rejections - 35 USC § 102
8.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.  Claims 45 and 51-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Mullan et al. 2007 (US 2007/0264671).
	O’Mullan teaches methods comprising measuring the amount and/or activity of dipeptidyl dipeptidases, including DPP-III (a.k.a. DPP3) in a patient sample and comparing the sample to an appropriate control sample (e.g. see abstract; and [0007, 0024-25, 0041-46, 0053-54, 0110-115, 0129]; meeting limitations found in instant claims 
	Therefore O’Mullan anticipates the invention as claimed. 

Applicant’s Arguments
11. Applicant argues O’Mullan does not teach the sample being prepared has “...at least a predetermined threshold amount...” and only provides an example of an assay for DPP-4.

Response to Arguments
12.  Applicant’s arguments have been fully considered but are not persuasive.
	With regards to claims 51 and 52, these claims do not require a predetermined threshold and thus this argument is not persuasive because it is not relevant to these claims.  
With regards to newly amended claim 45, the Office disagrees and notes that no particular threshold is required and, as set forth above, O’Mullan explicitly teach a positively recited step of comparing a patient sample to a reference, standard, or control sample, each of which necessarily requires, by definition, a predetermined amount of the compound of interest to which it functions as a reference, standard, or control thereof.  Thus, the preparation of the reference, standard, or control sample, to be processed alongside the patient sample, meets the broadest reasonable interpretation of the newly amended limitation in claim 45.
With regards to a lack of examples for DPP-3, Applicant is reminded that working in re Sasse 629 F.2d 675,207 USPQ 107 (CCPA 1980); see also MPEP § 716.07. Thus, this argument is not persuasive because Applicant has provided no such facts. The argument is also not accurate because O’Mullan clearly envisioned assays for DPP-3; for example, O’Mullan explicitly teaches:

    PNG
    media_image1.png
    597
    418
    media_image1.png
    Greyscale

	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.
New Rejections Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 112
13. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14. Claim 45-46, 51-52, and 55-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, claim 45 does not make sense, thus it is unclear what Applicant intended to encompass.  For example, as amended, the claim is drawn to a method wherein the amount of DPP3 is required to be measured and quantified in the fourth step, but there must also be a predetermined (i.e. already measured and quantified) amount present in the sample (e.g. see final wherein clause). Further, the amount that must already be present in the sample is dictated as a single, precise number in newly added dependent claims 55-59. Thus, it is unclear if Applicant intended to encompass more than one sample, of if the predetermined amount of the DPP3 is merely a minimum value. In addition, newly added claims 55-59 each recite the limitation "the predetermined threshold" in line 1. However, there is insufficient antecedent basis for the limitation in each claim because there are at least three quantities that the limitation in the newly added dependent claims could be referring to. For example, does the 
Furthermore, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired; see MPEP § 2173.05(c). In the instance case, claim 46 was amended from a list of alternatives (i.e. using “or”) to a list of requirements (i.e. now using “and”); and thus now claim 46 recites the broad recitation (A) “...wherein said substrate is angiotensin II, HI or IV, Leu-enkephalin, Met-enkephalin, endomorphin 1 or 2, valorphin, P-casomorphin, dynorphin, proctolin, ACTH or MSH, or di-peptide coupled to a fluorophore, a chromophore or aminoluciferin wherein the di-peptide is Arg-Arg...”, and then the claim also recites (B) “...wherein said substrate is a di-peptide coupled to a fluorophore, a chromophore or aminoluciferin...” and then further recites (C) “...wherein the di-peptide is Arg-Arg”; wherein (B) is a narrower statement of (A) and (C) is a narrower statement of (B). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim. Thus, it is unclear which substrate is required to meet all of the limitations found in newly amended claim 46.Accordingly, clarification is required to ascertain the metes and bounds of the newly amended claim.
New Rejection: Claim Rejections - 35 USC § 103
15.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.  The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.  Claim 45-46, 51-52, and 55-59 are rejected under 35 U.S.C. 103 as being unpatentable over O’Mullan et al. 2007 (US 2007/0264671) in view of Simaga et al. 1998 (Dipeptidyl Peptidase III in Malignant and Non-malignant Gynecological Tissue; Eur J Cancer, Vol. 34, No. 3, pp. 399-405).
	The teachings of O’Mullan are provided above. The difference between the prior art and the invention is wherein the predetermined threshold is at least 5 to 25 ng/ml in newly added claims 55-59.
However, O’Mullan also teaches that it is expected that the measured values used in the methods of the invention will most commonly be quantitative values, measurements of concentration, including nanograms of DPP per milliliter of sample (emphasis added; see [0125]) and MPEP 2144.05 states, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)."  
	Nevertheless, in addition, Simaga teaches similar methods for detecting the mol of substrate per minute under the assay conditions; and expressing specific activity in milliunits per mg of the sample protein (e.g. see page 400 Materials and Methods). Simaga teaches the lower limit of detection is 2 ng (e.g. page 400, right column). Simaga teaches the use of 8 to 66 ng of DPP III added to samples (i.e. a predetermined amount; e.g. page 401; left column; and Figure 1; also meeting limitations found in newly added claims 55-59). Simaga teaches mean DPP III specific activity in normal tissues, benign tumors, and malignant tumors was 9.4 mU/mg protein (median 8.0; range 1.1-38.1), 11.2 (median 10.4; range 6.8-17.3) and 39.4 (median 37.0; range 6.9-96.9), respectively, thereby demonstrating a highly significant increase in the malignant tumor tissue DPP III activity; and mean DPP III activity of malignant tumor cytosols at four times higher than that of the normal tissue cytosols (e.g. see page 401; and Figure 2). Simaga teaches the correlation between DPP III activity and protein levels suggests that the higher DPP III activity in malignant tissue stems from increased DPP III protein content (e.g. page 403, Discussion). Simaga teaches the difference in enzymatic activities of DPP III between normal and malignant gynecological tumor tissues suggests that a simple assay of this proteolytic enzyme might be useful as a biochemical indicator of endometrial and ovarian malignancy (e.g. page 404, left paragraph).
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to use methods for determining the amount and/or activity of DPP-3 in patient samples, as taught by 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, O’Mullan contains a “base” method of detecting DPP-3 in patient samples, including patients with cancer; and Simaga contains a similar method for detecting DPP-3 in samples from cancer patients, wherein the technique of detecting the same ranges of amounts and/or activities, is taught as advantageous (i.e. discriminates disease state).  Thus, one of ordinary skill in the art would have recognized that applying the known technique taught by Simaga would have yielded predictable results (i.e. the same advantages) and an improved system. Therefore, the claimed invention is prima facie obvious in view of the teachings of 

Conclusion
18. No claims are allowed.

19.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

20.  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

21.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video 

22.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
March 9, 2021